Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/12/2022 has been entered.
 Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “gas expansion apparatus” in claims 1 and 12 (as well as recitations of first and second) understood to be a turbine expander or a Joule-Thomson valve.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1, 12, 14-17, 19-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Victory (US PG Pub 20110174017), hereinafter referred to as Victory and further in view of Lourenco (US PG Pub 20130152627), hereinafter referred to as Lourenco.

With respect to claim 1, Victory teaches (Figure 5) a method to produce pressurized liquid natural gas (PLNG) and cold compressed natural gas (CCNG), comprising the steps of:
passing a natural gas stream at pressures of between 450 psig and 1200 psig through one or more first heat exchangers to pre-cool the natural gas stream (natural gas 210 is fed into the system, and is cooled in heat exchangers 260, 261, paragraph 65, paragraph 70, the feed gas 210 at 6696 kPa, Table 2 which is 970 psia or 955 psig), 
passing the pre-cooled natural gas stream through a separator to obtain natural gas liquid fractions and natural gas fractions from the pre-cooled natural gas stream (feed gas 210 now cooled stream 214 is separated in 280 into overhead stream of vapor 216 and liquid stream 230, paragraph 65), 
upstream of a distillation column, separating the natural gas fractions into a first natural gas stream and a second natural gas stream (overhead stream 218 is then separated into 225 and 218, paragraph 65), 
passing the first natural gas stream to the distillation column via a first gas expansion apparatus (the first stream is sent to expansion device 267, paragraph 65 and then to the demethanizer 288, paragraph 65 which would be a distillation column), 
passing the second natural gas stream at pressures of between 450 psig and 1200 psig through one or more second heat exchangers to further cool the second natural gas stream (second stream 218 is passed into heat exchanger 263 at 688 kPa which would be between 450 and 1200 psig, Table 2, paragraph 65), 
passing the further cooled second natural gas stream at pressures of between 450 psig and 1200 psig through a second gas expansion apparatus where pressure of the further cooled natural gas fractions is lowered to a pressure of between 150 and 300 psig and a temperature of between -100 to -120°C to produce a reduced pressure second natural gas stream (after cooling to form stream 219, the stream is expanded in 264 and cooled to -108.5 C and a pressure of 2138 kPa, Table 2 which would be 310 psia or 295 psig, it can be seen in Paragraph 54 that pressures described are absolute); and 
passing the reduced pressure second natural gas stream through a separator (the expanded stream 220 is separated in 265 to form 222 and 221 where 222 is a pressure liquid natural gas stream as it is a liquid stream of natural gas, Table 2 and the overhead stream is gaseous, Table 2, paragraph 65) where the reduced pressure second natural gas stream is separated into a PLNG stream (222) and a gaseous stream (221), each of the PLNG stream and the gaseous stream being at a pressure of between 150 and 300 psig and a temperature of between -100 to -120°C (the streams are at 295 psig as shown above and each at -108.5 C, Table 2).

Victory does not teach diverting a natural gas stream for a transmission pipeline.

Lourenco teaches that a natural gas separation plant which removes natural gas liquids can be operated as a straddle plant where it receives natural gas from a pipeline in order to recover additional NGLs from the pipeline gas (paragraph 2).

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have based on the teaching of Lourenco for instead of operating a gas well for Victory to have operated as a straddle plant such that it receives natural gas from a pipeline since it has been shown that combining prior art elements to yield predictable results is obvious whereby as it is known that natural gas separation systems as taught by Lourenco can operate as straddle plants it would have been obvious for Victory to have also been operated as a straddle plant. 

Victory does not teach routing the PLNG to storage.

Lourenco teaches that a portion of a pressurized reflux stream can be split such that a portion (24) is used as reflux and a second portion (23) is routed as a pressurized LNG stream to storage (paragraph 11).

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have based on the teaching of Lourenco for the PLNG stream formed in Victory (stream 222) to have in part be routed to storage since it can be shown that combining prior art methods to yield predictable results is obvious whereby providing said stream to storage would allow for recovery and storage of some of the produced natural gas as a liquid for transport or use.



With respect to claim 12, Victory teaches a method to produce Pressurized Liquid Natural Gas (PLNG) (Figure 5), the method comprising the steps of: 
passing a natural gas stream at pressures of between 450 psig and 1200 psig through a first phase separator to obtain a natural gas liquid fraction and a natural gas fraction, the natural gas fraction being at a pressure of between 450 psig and 1200 psig (natural gas 210 is fed into the system, which would have the water removed, paragraph 53 and is cooled in heat exchangers 260, 261, paragraph 65, paragraph 70, the feed gas 210 at 6696 kPa, Table 2 which is 970 psia or 955 psig)
upstream of a distillation column separating the natural gas fraction into a first natural gas stream and a second natural gas stream (overhead stream 218 is then separated into 225 and 218, paragraph 65),
passing the first natural gas stream to the distillation column via a first gas expansion apparatus (the first stream is sent to expansion device 267, paragraph 65 and then to the demethanizer 288, paragraph 65 which would be a distillation column), 
passing the second natural gas stream through a second gas expansion apparatus to reduce the pressure of the second natural gas stream to between 150 and 300 psig (after cooling to form stream 219, the stream is expanded in 264 and cooled to -108.5 C and a pressure of 2138 kPa, Table 2 which would be 310 psia or 295 psig), 
passing the pressure-reduced second natural gas stream through a second phase separator to obtain pressurized streams at a pressure of between 150 and 300 psig and a temperature of between -100 to -120°C, the pressurized streams comprising a PLNG stream and a cold compressed natural gas stream (the expanded stream 220 is separated in 265 to form 222 and 221 where 222 is a pressure liquid natural gas stream as it is a liquid stream of natural gas, Table 2 and the overhead stream is gaseous, Table 2, paragraph 65, the streams are at 295 psig as shown above and each at -108.5 C, Table 2 where 222 can be considered the PLNG stream and 221 the CCNG stream as they are respectively a pressure LNG stream and a compressed cold natural gas stream).

Lourenco teaches that a natural gas separation plant which removes natural gas liquids can be operated as a straddle plant where it receives natural gas from a pipeline in order to recover additional NGLs from the pipeline gas (paragraph 2).

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have based on the teaching of Lourenco for instead of operating a gas well for Victory to have operated as a straddle plant such that it receives natural gas from a pipeline since it has been shown that combining prior art elements to yield predictable results is obvious whereby as it is known that natural gas separation systems as taught by Lourenco can operate as straddle plants it would have been obvious for Victory to have also been operated as a straddle plant. 


Victory does not teach routing the PLNG to storage.

Lourenco teaches that a portion of a pressurized reflux stream can be split such that a portion (24) is used as reflux and a second portion (23) is routed as a pressurized LNG stream to storage (paragraph 11).

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have based on the teaching of Lourenco for the PLNG stream formed in Victory (stream 222) to have in part be routed to storage since it can be shown that combining prior art methods to yield predictable results is obvious whereby providing said stream to storage would allow for recovery and storage of some of the produced natural gas as a liquid for transport or use.


With respect to claim 14, Victory teaches further comprising the step of passing an input natural gas stream through a dewaterer (pretreatment is the first step of operation to remove component such as water, paragraphs 52-53 although not shown in the figures and while only described in Figure 1 would be understood to be in all of the embodiments for the reasons described in paragraph 53 and thus the first step would be dewatering the stream in a pretreatment system) and a heat exchanger to cool the input natural gas stream to obtain the dewatered natural gas stream (the stream is then cooled in 260/261, paragraph 65).


With respect to claim 15, Victory teaches further comprising the step of cooling at least a portion of the natural gas fraction in one or more heat exchangers (portion 218 is cooled  in 263, paragraph 65, Table 2).

With respect to claim 16, Victory teaches further comprising the step of collecting each pressurized stream separately (the two streams are removed through separate outlets).

With respect to claim 17, Victory teaches wherein the first gas expansion apparatus and the second gas expansion apparatus comprise a Joule-Thompson valve or a gas expander turbine (the first expansion apparatus is a turboexpander which is a gas expander turbine and the second apparatus is a J-T valve, paragraph 65).

With respect to claim 19, Victory teaches wherein at least a portion of the output of the second phase separator is used to cool the distillation column (the stream 222 from 266 is fed into the top of the column 224, paragraph 68 which means it would act as a reflux stream and thus cool the column internally, see Figure 3 stream 43 which is performing the same process at the same location in the column, paragraph 60).

With respect to claim 20, Victory teaches wherein the at least a portion of the output of the second phase separator is expanded prior to being used to cool the distillation column (222 is expanded in 266 before passing to the column which is a J-T valve, paragraph 68).

With respect to claim 21, Victory teaches wherein a portion of the output of the second phase separator is injected into the distillation column as a cooling stream (the stream 222 from 266 is fed into the top of the column 224, paragraph 68 which means it would act as a reflux stream and thus be a cooling stream, see Figure 3 stream 43 which is performing the same process at the same location in the column, paragraph 60).

With respect to claim 22, Victory teaches wherein the portion of the output of the second phase separator is expanded prior to being injected into the distillation column (222 is expanded in 266 before passing to the column which is a J-T valve, paragraph 68).


Claims 2, 13, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Victory/Lourenco and further in view of Applicant’s admitted prior art Figure 1, hereinafter referred to as AAPA.

With respect to claim 2, Victory does not teach further comprising the step of modifying an existing straddle plant to perform the steps.

AAPA teaches that a separating plant for natural gas (Figure 1) can be used as a straddle plant.
Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have modified a straddle plant to perform the operation of Victory based on the teaching of AAPA since it has been shown that combining prior art elements to yield predictable results is obvious whereby modifying a straddle plant to perform the steps of Victory would allow the system to provide the multitude of separated components in Victory beyond what the straddle plant was already capable of.

With respect to claim 13, Victory as modified teaches wherein the natural gas stream is an input natural gas stream in a straddle plant (as modified by Lourenco this is the configuration of Victory).

With respect to claim 18, Victory does not teach wherein at least a portion of an output of the first phase separator is used to cool the input natural gas stream.  It should be noted that Victory described a multitude of possible cooling sources for said heat exchanger (paragraph 65).
AAPA teaches that the bottom stream from the phase separated (18) can be warmed against cooling the feed stream (at 21 in heat exchanger 6) (paragraph 40).

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have based on the teaching of AAPA to have used a portion of the bottom stream of the phase separator to cool the incoming feed gas of Victory in order to reduce the amount of external energy from the system needed to provide feed cooling.


Claims 23 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Victory/Lourenco and further in view of Stone et al. (US PG Pub 20020029585), hereinafter referred to as Stone.

With respect to claim 23, Victory does not teach wherein the natural gas stream and the PLNG stream comprise carbon dioxide.  Victory does teach that feed natural gas can have carbon dioxide (paragraph 4) but does not teach that it is part of the PLNG streams but only that they are removed to below acceptable levels (paragraph 53).

Stone teaches that it is known that PLNG can contain carbon dioxide (see Table 1, paragraph 15).

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have had based on the teaching of Stone for there to have been some level of carbon dioxide in the PLNG stream (and thus the upstream stream) in Victory since it has been shown that combining prior art elements to yield predictable results is obvious whereby Stone shows that PLNG can be contain some level of carbon dioxide and still be suitable as PLNG and thus one having ordinary skill in the art would recognize that it would have been obvious for that to have been a suitable amount in the stream of PLNG produce by Victory as modified.


With respect to claim 24, Victory does not teach wherein the natural gas stream and the PLNG stream comprise carbon dioxide.  Victory does teach that feed natural gas can have carbon dioxide (paragraph 4) but does not teach that it is part of PLNG streams but only that they are removed to below acceptable levels (paragraph 53).

Stone teaches that it is known that PLNG can contain carbon dioxide (see Table 1, paragraph 15).

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have had based on the teaching of Stone for there to have been some level of carbon dioxide in the PLNG stream in Victory since it has been shown that combining prior art elements to yield predictable results is obvious whereby Stone shows that PLNG can be contain some level of carbon dioxide and still be suitable as PLNG and thus one having ordinary skill in the art would recognize that it would have been obvious for that to have been a suitable amount in the stream of PLNG produce by Victory as modified.



Response to Arguments
Applicant’s arguments filed 5/12/2022 have been considered but are not persuasive.

Applicant argues, beginning page 6 in regards to Victory that the combination that shows the obviousness of “routing the PLNG stream to storage” is not valid because the stream in victory (applicant identified as 224) is “an intermediate stream that carries a substantially portion of NGLs to be extracted” and thus this would not be considered a PLNG stream because it would require further treatment and one “would not be motivated to route stream 224 prior to further treatment”.  This is not persuasive.

The stream 222 (and 224) would still be considered a LNG stream and one having ordinary skill would recognize that it is the equivalent stream found in Lourenco, because it is the reflux stream that is split and used to form the PLNG stream.  The quantity of other components, does not render it not a PLNG stream, as PLNG is just liquid natural gas which contains primarily methane but can contain other components such as ethane, and some level of NGLS,  It should be noted that there is no specific concentration of PLNG that defines PLNG, all that is required that LNG is pressurized for it to form PLNG, and stream 222 in Victory can be considered PLNG.  Further, based on the additional modification by Lourenco, the feed stream would have less NGLs and in return, the PLNG would have a higher methane concentration.

Applicant’s further argument (Page 7) in regard to Victory are moot as they do not take into account the rejection above.  Applicant is making arguments only in regards to what is taught in Victory and Victory teaches that the natural gas for the system “may comprise natural gas obtained from a crude oil well or from a gas well” paragraph 53 but it can be shown in the rejection above in view of Lourenco that one having ordinary skill in the art at the time the invention was filed would have recognized it to be obvious that Victory could have been operated such that it receives pipeline gas as claimed as it is an old and well known way of operating a natural gas separation plant as a straddle plant.  Applicant’s arguments do not take into account the entirety of the prior at and further are that Victory does not anticipate the limitations, which is not in contention.

Applicant’s remaining arguments are moot as the rejection of the independent claims is maintained.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN M KING whose telephone number is (571)272-2816. The examiner can normally be reached Monday - Friday, 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 5712726681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN M KING/Primary Examiner, Art Unit 3763